Citation Nr: 1231739	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating in excess of 20 percent for low back pain with Schmorl's nodes at L2, L3 and L5, with degenerative disc disease.

4.  Entitlement to a combined evaluation greater than 60 percent from August 25, 1999.

5.  Entitlement to an effective date earlier than October 14, 2005, for the assignment of a combined evaluation of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  By a rating action in April 2006, the RO denied the Veteran's claim for a rating in excess of 20 percent for low back pain with Schmorl's nodes L2/3 and 5 with degenerative disc disease.  That rating action increased the evaluation for chondromalacia of the knees, from 0 percent to 10 percent each, effective October 14, 2005; this increased rating resulted in a combined rating of 70 percent, effective October 14, 2005.  Subsequently, in a rating action dated in January 2007, the RO denied the claims for service connection for carpal tunnel syndrome and service connection for sleep apnea.  

On January 28, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2011).  

In September 2010, the Board remanded the case for further evidentiary development of the issues listed above.  The agency of original jurisdiction (AOJ) obtained additional VA treatment reports, and the Veteran was afforded VA examinations for evaluation of the disabilities at issue.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2011, in which the AOJ confirmed the previous denials of the Veteran's claims.  As discussed below, the Board finds that there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  (A claim for a total rating based on individual unemployability due to service-connected disability was granted by the AOJ in November 2011, and therefore is no longer on appeal.)


FINDINGS OF FACT

1.  The Veteran does not have carpal tunnel syndrome of the right wrist that is related to his military service.  

2.  The Veteran does not have sleep apnea that is related to his military service.  

3.  The Veteran's back disability is manifested by some painful limitation of motion with tenderness and spasm in the paraspinous muscles; his remaining functional range of motion is better than 30 degrees of flexion.  

4.  Degenerative disc disease is not productive of ankylosis or incapacitating episodes having a total duration of at least four weeks during any 12-month period.  Bedrest has not been prescribed.  

5.  The combined evaluation of the Veteran's service-connected disabilities was appropriately calculated as 60 percent disabling from August 25, 1999.  

6.  The combined evaluation of 70 percent assigned from October 14, 2005, by a rating decision dated April 24, 2006, was correctly calculated by the RO using the combined ratings table.  


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The Veteran does not have carpal tunnel syndrome of the right wrist disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for a rating in excess of 20 percent for low back pain with Schmorl's nodes L2/3 and 5 and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic Codes 5010-5243 (2011).  

4.  The combined disability rating of 60 percent assigned for the Veteran's service-connected disabilities from August 25, 1999, by a rating decision dated May 27, 2004, was correctly calculated.  38 C.F.R. § 4.25 (2011).  

5.  The combined disability rating of 70 percent assigned for the Veteran's service-connected disabilities from October 14, 2005, by a rating decision dated April 24, 2006, was correctly calculated.  38 C.F.R. § 4.25 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of letters dated in September 2003, September 2005, January 2006, August 2006, and September 2006 from the RO to the Veteran, which were issued prior to the RO decisions in May 2004, April 2006, and January 2007.  Additional letters were issued in May 2008 and October 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the issues decided herein.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the issues on appeal.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran entered active duty in September 1988.  The enlistment examination, conducted in October 1987, was negative for any complaints or findings of a sleeping problem or any disabilities involving the upper extremities, including the right wrist.  The service treatment records (STRs) reflect that the Veteran was seen in July 1989 for complaints of seep difficulties since he had been on the ship; he reported problems with sleeping for the previous 3 weeks.  The Veteran indicated that he was somewhat bothered by sleeping in enclosed spaces; he was prescribed Atavan.  In July 1989, the Veteran was seen for complaints of insomnia and malaise for the past 3 weeks; he stated that his problems started when he came to the ship.  No pertinent diagnosis was noted.  In November 1989, the Veteran was seen for complaints of pain in the right wrist; he stated that he was lifting weight 3 days ago, but he noticed the pain a day ago.  The pertinent diagnosis was ulnar tendon strain.  A medical board report in October 1991 did not reveal any disability involving the right wrist, or any complaints or findings of a sleep disorder.  

On the occasion of his initial VA examination in March 1992, the Veteran reported problems with back pain that started while on active duty.  Following a physical examination, he was diagnosed with recurrent low back pain with normal neurological examination.  The examination was negative for any finding of a right wrist disorder or sleep apnea.  

By a rating action in September 1992, service connection was granted for low back pain with Schmorl's nodes L2-3 and L5, and bilateral chondromalacia patella; a 10 percent disability rating was assigned, effective January 18, 1992.  

Medical evidence of record, including VA as well as private treatment reports, dated from March 1992 through September 1999 show the Veteran received ongoing clinical evaluation and treatment for chronic low back pain.  Those records were negative for complaints or treatment of the right wrist or a sleeping problem, including sleep apnea.  A VA medical certificate indicates that the Veteran was seen on September 21, 1999, with complaints of low back and neck pain associated with a motor vehicle accident that occurred that day.  

By a rating action in February 2000, the RO increased the evaluation for the low back pain from 10 percent to 20 percent, effective August 26, 1994.  

Medical evidence of record, including VA as well as private treatment reports, dated from March 2000 through February 2004 show that the Veteran received ongoing clinical evaluation and treatment for chronic low back pain.  During a clinical visit in April 2001, the Veteran complained of ongoing low back pain; he also complained of ongoing fatigue, and lack of restful sleep, and loud snoring.  Sleep apnea was to be ruled out; it was noted that the Veteran had witnessed episodes of apnea during sleep.  

By a rating action in May 2004, the RO granted service connection for depressive disorder; a 50 percent disability rating was assigned, effective August 25, 1999.  This rating resulted in a combined evaluation for service-connected disorders of 60 percent, effective from August 25, 1999.  The Veteran did not appeal the rating assigned for the depressive disorder.  

Of record are private treatment reports from Kaiser Permanente, dated from July 2004 to April 2005.  These records indicate that the Veteran received follow-up treatment for chronic low back pain radiating down the back of the leg.  The record indicates that the Veteran called the clinic in January 2005 with complaints of low back pain; he also stated that he was having problems with his right hand and wrist.  A clinic progress note dated in February 2005 indicates that the Veteran was seen for complaints of right hand pain. He reported right hand/wrist pain.  The assessment was carpal tunnel syndrome.  A splint was applied to the wrist.  When seen in April 2005, the Veteran complained of pain in the right hand; it was noted that the Veteran was having symptoms of carpal tunnel syndrome.  

Treatment records from Dr. Stanley Besser dated from March 2005 to April 2005 reflect diagnoses of right hand/wrist tenosynovitis and neck sprain.  In April 2005, the Veteran was seen for complaints of increased pain in his right hand; he also reported numbness.  The diagnoses were right wrist sprain, right hand sprain, right hand paresthesia, cannot rule out carpal tunnel syndrome.  

Of record is the report of an orthopedic consultation conducted by Dr. Jeffrey P. Bernicker in June 2005.  Dr. Bernicker indicated that the Veteran was seen in his office in June 2005 for consultation regarding symptoms in his neck and right upper extremity relating to an industrial injury sustained on February 17, 2005.  It was noted that the Veteran began working as a claims examiner on May 1, 2001.  The physical requirements of his job included sitting, twisting, reaching, pushing, pulling, lifting, keyboarding, and grasping.  The Veteran indicated that he began experiencing symptoms in his neck in May 2004; he stated that he noticed the symptoms in his neck and right upper extremity, which he believed to be associated with repetitive use while performing data entry at a computer.  The Veteran stated that his workstation was not ergonomically sound.  He denied any acute episode of trauma.  Due to a persistence of his symptoms, on February 17, 2005, he formally reported the injury as being work related.  Following a physical evaluation, the impression was industrial overuse disorder secondary to cumulative trauma exposure; chronic cervical strain with right upper extremity radiculopathy and suspected right carpal tunnel syndrome.  The examiner stated that, from the history and records provided, it appeared reasonable to assume that the Veteran became symptomatic with respect to his neck and right upper extremity as a result of repetitive activities occurring during the course of and arising out of his employment.  

Treatment records from Dr. Jeffrey P. Bernicker dated from July 2005 to August 2005 show that the Veteran was treated for pain in the right wrist and cervical spine.  The pertinent diagnosis was sprains/strains in the neck.  In August 2005, the Veteran was seen for complaints of pain in the right wrist; it was noted that evaluation was positive for carpal tunnel syndrome.  

During a neurological consultation in November 2005, the Veteran reported being injured in a motor vehicle accident in September 2005. It was noted that the Veteran was seated in a vehicle that was rear-ended. The Veteran indicated that he subsequently went to the emergency room at Kaiser Permanente where he was told that he had neck and lumbar strain.  Following a clinical evaluation, the Veteran was diagnosed with cervical and lumbar strain.

Of record is the report of a medical evaluation conducted by the State Compensation and Insurance agency in February 2006.  It was noted that his complaints involved pain in the neck, shoulders and lower back.  He was diagnosed with a cervical spine disorder, carpal tunnel syndrome in the right wrist, DeQuervain's tenosynovitis, right wrist, and DeQuervain's tenosynovitis of the left wrist.  The examiner determined that the disabilities involving the right wrist, neck and bilateral upper extremities were due to the Veteran's employment at the Employment Development Department.  

The Veteran was afforded a VA examination in March 2006.  The Veteran complained of back pain and spasms in the upper and lower back; he stated that the pain goes down his legs.  He described the pain as constant and feels like a "sticking" pain at a level of 7 out of 10.  He was not currently receiving any treatment for the back pain.  The Veteran reported flare-ups once a week that last for 3 to 4 days at a level of 10.  Precipitating factors are unusual movement; and alleviating factors are heat and prednisone on occasion.  The Veteran indicated that with flare-up, he has a decreased range of motion and a decreased ability to work.  He has no use for any assisting device and has no history of falls.  He stated that he was able to walk approximately half a mile without difficulty.  The Veteran stated that he has been incapacitated as a result of his low back pain 5 to 6 months in the last year.  The Veteran also reported problems with carpal tunnel syndrome in the right wrist that began in May 2004; he stated that it was primarily evidenced by numbness in his hand.  He also has associated pain in the right shoulder and neck with the pain in his hand.  

On examination, it was noted that the lumbar spine was normal to inspection.  The limbs, posture, gait, position of the head and curvatures of the spine were within normal limits.  The spine was symmetrical in appearance and in rhythm of spinal motion.  Forward flexion was from 0 degrees to 75 degrees, extension was from 0 degrees to 15 degrees, right and left lateral flexion was from 0 degrees to 15 degrees, and right and left rotation was from 0 degrees to 20 degrees.  With repetitive activity, there was 1+ pain.  There was no crepitation or change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The pertinent diagnoses were degenerative disc disease of the lumbar spine, and carpal tunnel syndrome, right hand.  The examiner stated that the problems with the lumbar spine are a significant limitation to the Veteran's ability to obtain and retain employment and are the cause of a moderate degree of functional impairment.  The examiner further stated that the carpal tunnel syndrome of the right hand was not yet well established.  

By a rating action in April 2006, the RO increased the evaluation for chondromalacia of the right knee from 0 percent to 10 percent, effective October 14, 2005, and the rating for chondromalacia of the left knee from 0 percent to 10 percent, effective October 14, 2005.  The assigned ratings resulted in the increase of the combined evaluation for compensation from 60 percent to 70 percent, effective October 14, 2005.  

Received in April 2006 was the report of a medical evaluation conducted by the Veteran's employer, employment development department, dated in February 2006.  It was noted that the Veteran complained of pain in the low back.  The Veteran described a constant, sharp pain that radiates to both thighs.  He stated that the symptoms increase with walking greater than five minutes, sitting greater than 5 minutes, standing greater than 5 minutes, and with bending or stooping.  The symptoms decrease with work.  Examination of the lumbar spine revealed tenderness at L3, L4, L5 and S1.  There is no sciatic notch tenderness.  There was bilateral sacroiliac joint tenderness, left greater than right.  There was paravertebral muscle spasm.  Forward flexion was to 55 degrees, extension was to 15 degrees, and bilateral bending was 25/25.  The Veteran was able to reverse the lumbar lordosis but unable to recover the standing position without difficulty.  The Veteran's gait was normal.  The Veteran was able to heel and toe walk without difficulty.  

Received in September 2006 were VA progress notes dated from February 1999 to August 2006.  These records show that the Veteran received ongoing evaluation and treatment for chronic back pain.  Among these records is the report of sleep study dated in May 2006, which revealed severe obstructive sleep apnea syndrome with severe desaturations in a patient with symptoms suggestive of sleep disordered breathing, with significant snoring and witnessed apneas.  

Of record is a Cal Pers Report, dated in September 2006, which contained the report of an examination of the lumbar spine revealed some generalized tenderness from the T12 to L5-S1.  There was bilateral lumbar spasm.  Range of motion in the lumbar spine revealed a forward flexion to 50 degrees, extension to 20 degrees, right and left bending to 35 degrees, and right and left rotation to 60 degrees.  Straight leg raising was negative bilaterally at 90 degrees.  The pertinent diagnoses were mild median neuropathy, right wrist, and work aggravation of a pre-existing degenerative disc disease of the lumbar spine.  

The report of a Cal Pers Report, dated in September 2006, noted that the Veteran was involved in a motor vehicle accident on January 2, 2005, which resulted in a fracture of the left hand that resolved except for some minimal tenderness in the palm.  It was noted that other illnesses included cervical spondylosis at C4-5 and L2 through L5 in the lumbar spine.  It was further noted that he has been diagnosed with bilateral carpal tunnel syndrome and sleep apnea.  Following an evaluation, the pertinent diagnoses were possible mild cervical spondylosis; repetitive motion injury, upper extremities, bilaterally, with mild adhesive capsulitis of the shoulders; tendonitis affecting the forearms, mild median neuropathy, right wrist; and work aggravation of a pre-existing degenerative disc disease of the lumbar spine.  The examiner determined that the Veteran's disabilities began in May 2004.  

Received in April 2007 were treatment reports from Dr. Jeffrey P. Bernicker, dated in March and April 2007.  These records show that the Veteran received follow-up evaluation and treatment for pain in the right hand and wrist.  Additional medical records were received from Dr. Bernicker, dated from January 2006 to December 2007.  These records show that the Veteran received follow-up evaluation and treatment for pain in the right hand and wrist.  

Received in May 2009 was the result of MRI of the lumbar spine, dated in March 2009, which revealed findings of a 7 MM central and to-the-left disk herniation at L5-S1 with effacement of the exiting left nerve root and moderate left neural foraminal narrowing mild right neural foraminal narrowing at L5-S1; a 3 mm disk bulge at L4-L5 with mild bilateral neural foraminal narrowing, inflammation of the posterior facet joints at L4-L5; a mild disk bulge at L1-L2 with mild left neural foraminal narrowing; a 2.5 mm disk bulge at L2-L3 with mild bilateral neural foraminal narrowing; and inflammation of the posterior facet joints bilaterally at L3-L4.  

At his personal hearing in January 2010, the Veteran testified that his carpal tunnel syndrome disorder is related to service injury.  The Veteran indicated that he has suffered from symptoms of sleep apnea, including insomnia and fatigue since his discharge from military service.  The Veteran reported having constant pain in the lower back; he reported increased pain in the lower back and difficulty doing chores.  

Received in September 2010 were VA progress notes dated from July 1995 to September 2010.  These records show that the Veteran has received ongoing clinical evaluation and treatment for chronic back pain and right wrist pain.  The Veteran was seen in April 2007 with chronic low back pain; he stated that the pain was located in the lumbar spine with pain into the flanks.  The Veteran described the intensity of the pain as a 4 to 8 out of 10.  The Veteran indicated that 1 to 2x per month, the pain can get so severe that it can take a few days to get better and before he is able to stand straight.  The assessment was chronic low back pain; it was noted that he was on disability with carpal tunnel surgery in February 2007.  The Veteran was seen in the emergency department in October 2007 for increasing low back pain; he complained of low back pain of an intensity of 8 out of 10.  The Veteran went to the emergency room for pain medication.  

The Veteran was afforded a VA Joints examination in October 2010.  At that time, the Veteran described the development of numbness and tingling in his right wrist, which started approximately in 2004.  He stated that he was doing computer work for the State of California; he noted that the symptoms became increasingly severe over the next couple of years and in 2007, because of persistent numbness and tingling in his entire right hand, he underwent a carpal tunnel release.  At present, he described swelling and pain in hands 3 to 5 times a week; he noted that these episodes last 1 to 2 hours and then resolve.  The Veteran related that the episodes are brought on by any activity involving significant use of his left hand, including lifting, griping, or using a computer keyboard.  Following an examination of the right hand, including an x-ray study of the right wrist, which was normal, the examiner reported a diagnosis of right carpal tunnel syndrome requiring surgical release, with persistent pain and fingertip numbness, as well as a significant grip strength decrease.  The examiner stated that he could find no reference to symptoms involving the right hand while the Veteran was on active duty.  The examiner noted that the Veteran reported that carpal tunnel symptoms began in approximately 2004, well after his separation from service.  The examiner stated that there does not seem to be any reason to consider that the carpal tunnel syndrome symptoms started while on active duty.  The examiner concluded that "the likelihood that the carpal tunnel problem is related to active military service to be less likely as not related to his active military service."  

An examination of the back was also conducted in October 2010.  At that time, the Veteran described the back pain as constant and severe, radiating down the left leg into the lateral thigh and calf.  The Veteran stated that the pain is present on a daily basis, and he described the pain as a 6 to 7 out of 10 in intensity.  The Veteran indicated that he can walk approximately one block, stand for no more than 5 to 10 minutes, and sit for no more than 30 minutes before the pain becomes severe.  He described 2 to 3 episodes per year where he has severe back pain and is put at bed rest by a physician; he stated that these episodes last for 7 to 10 days before he is able to get out of bed.  However, the examiner found no documentation for these episodes.  He has not worn a back brace, and currently no assistive devices are required for ambulation.  The Veteran indicated that he was currently taking Tylenol #3 and Oxycodone for the back pain.  

On examination, the Veteran reportedly had a normal gait, but stated that both heel and toe walking increased his back pain.  The lumbar spine had a normal curve without deformities.  There was tenderness to palpation across the lumbar area, but no paraspinous muscle spasm was present.  Flexion was from 0 degrees to 60 degrees, with pain at 60 degrees.  Extension was from 0 degrees to 20 degrees, with pain at 20 degrees.  Right and left lateral flexion was 0 degrees to 20 degrees, with pain at 20 degrees.  Right and left lateral rotation was from 0 degrees to 20 degrees, with pain at 20 degrees.  There was no additional range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was decreased pinprick and light touch over the left anterolateral thigh and lateral calf areas.  Motor strength in the lower extremities was normal.  Deep tendon reflexes were 1+ at the patellar and Achilles tendons.  MRI of the lumbar spine, dated in June 209, revealed an L5-S1 disk herniation with neural foraminal narrowing on the left; there were also degenerative disk changes at L1-2, L2-3, and L4-5, with mild foraminal narrowing.  The pertinent diagnosis was degenerative disk disease, multilevel, with left-sided radiculopathy, having significant effects on activities.  

The Veteran was also afforded a VA examination in November 2010 for evaluation of his sleep disorder.  The Veteran stated that he was first told about severe loud snoring by his wife 16 years ago.  He was also told that he stopped breathing during the night on a number of occasions by his wife.  He had a strong history of fever and night sweat.  He also reported daytime lethargy, which he states began in 1992.  It was noted that he has intermittent cough with mucus, but no history of hemoptysis.  It was also noted that the Veteran's first diagnosis of sleep apnea was done by a sleep study performed through the VA in San Diego in 2006.  At that time, the diagnosis was severe obstructive sleep apnea.  He had great difficulty adjusting to the CPAP machine and has not been using it.  The Veteran indicated that he had trouble sleeping while on active duty.  The Veteran reported that the difficulty was not in falling asleep or in the waking in the night and not being able to go back to sleep; rather, the difficulty was just poor sleep.  He did not recall being given any treatment for his sleep difficulty.  Following the examination, the examiner reported a diagnosis of severe obstructive sleep apnea with a mild to moderate degree of functional impairment.  The examiner stated "in so far as the causality of the obstructive sleep apnea as related to physical phenomenon is obscure, it is clear in the history of this Veteran that there was no identifiable incident or apparent premonitory symptomatology to clarify the date of the onset of this disease.  It appears to me that the visit to medical while on active duty about poor sleep is not a clear statement of onset of this problem."  The examiner continued "based on the lack of evidence prior to discovery of the disease, I would have to resort to mere speculation as to the likelihood of its significant earlier onset.  Therefore, I cannot rationally give a date of onset.  I cannot exclude a possible date of onset."  

III.  Analysis--Service Connection

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing certain symptoms, such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board must weigh the evidence and make credibility and competency determinations.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  

A.  Carpal tunnel syndrome, right wrist

After review of the evidentiary record, the Board finds that service connection is not warranted for carpal tunnel syndrome of the right wrist.  Significantly, while the STRs reflect complaints of pain in the right wrist in November 1989, which was diagnosed as ulnar tendon strain, the remainder of the STRs is completely silent with respect to any complaints or diagnosis of a right wrist problem.  In fact, the medical board evaluation proceeding in October 1991 did not report any complaints or findings regarding the upper extremities, including carpal tunnel syndrome.  The first clinical documentation of the onset of carpal tunnel syndrome of the right wrist is in February 2005, almost 13 years after service separation.  This is significant because the Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran here has contended continuity of right wrist symptomatology following an in-service injury.  However, as noted above, a medical board evaluation in October 1991, was silent with respect to any complaints or findings of a right wrist disorder.  It is also noteworthy that the Veteran has reported, during many clinical visits, that he developed carpal tunnel syndrome in 2004.  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1992 and the first diagnosis in 2005, is itself evidence which tends to show that the Veteran's current carpal tunnel syndrome of the right wrist did not have its onset in service or for many years thereafter.  

In addition, while the Veteran has a current diagnosis of carpal tunnel syndrome of the right wrist, there is no competent evidence indicating that there is a relationship between the Veteran's current right wrist disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, following the VA examination in October 2010, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that, "the likelihood that the carpal tunnel problem is related to active military service to be less likely as not related to his active military service."  The examiner stated that there does not seem to be any reason to consider that the carpal tunnel syndrome symptoms started while on active duty.  This report undermines the Veteran's credibility regarding his having had continuous problems since service, particularly when he reported that carpal tunnel symptoms began in approximately 2004, well after his separation from service.  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current carpal tunnel syndrome of the right wrist was not incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for carpal tunnel syndrome of the right wrist must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for carpal tunnel syndrome of the right wrist.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2011).  

B.  Sleep apnea

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  38 C.F.R. § 3.102.  

The Board notes that although the evidence shows that the Veteran currently has sleep apnea, there is no competent medical evidence of record showing that the Veteran's sleep apnea is related to service or any incident thereof.  While the STRs show that the Veteran was seen for complaints of difficulty sleeping and insomnia aboard the ship, he was not diagnosed with a sleep disorder, including sleep apnea.  In addition, a medical board evaluation in October 1991 did not report any respiratory problems or a sleep disorder.  Moreover, the first post-service evidence of sleep apnea was recorded in 2006, more than 14 years after the Veteran's separation from active service.  The Board notes that, in the absence of a demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, following a VA examination in November 2010, the VA examiner stated "in so far as the causality of the obstructive sleep apnea as related to physical phenomenon is obscure, it is clear in the history of this Veteran that there was no identifiable incident or apparent premonitory symptomatology to clarify the date of the onset of this disease.  It appears to me that the visit to medical while on active duty about poor sleep is not a clear statement of onset of this problem."  The examiner continued "based on the lack of evidence prior to discovery of the disease, I would have to resort to mere speculation as to the likelihood of its significant earlier onset.  Therefore, I cannot rationally give a date of onset.  I cannot exclude a possible date of onset."  Such an opinion appears consistent with the record, especially given the complaints in service that appear to be related to difficulty sleeping in enclosed spaces, not to a problem such as sleep apnea.

In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed sleep apnea as a result of his service in the military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board acknowledges that the Veteran is competent to state that he has had sleep problems since service.  However, in spite of the Veteran's assertions, the objective, competent evidence does not support his contentions.  Rather, his assertions are outweighed by the competent medical evidence, which clearly demonstrates that the Veteran did not develop sleep apnea until 2006.  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has the stated disability that is related to active service is not competent.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the Board finds that the claim of service connection for a sleep disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

IV.  Analysis--Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran is presently assigned a 20 percent evaluation for degenerative changes of the lumbar spine under Diagnostic Codes 5010-5243.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5237 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:  a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation. A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  DC 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has been assigned a 20 percent evaluation for the back disability.  This evaluation contemplates forward flexion greater than 30 degrees or a combined range of motion not greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to such factors as limitation of motion, pain on motion, weakness, or excess fatigability.  See DeLuca, supra.  

Based on a review of the record, the Board finds that the Veteran does not demonstrate the criteria necessary for an evaluation in excess of 20 percent for his low back pain with Schmorl's nodes at L2, L3 and L5, with degenerative disc disease.  Specifically, the Veteran has never demonstrated the functional equivalent of flexion of his thoracolumbar spine limited to 30 degrees or less.  At most, the Veteran's functional forward flexion was shown to be greater than 30 degrees.  Even considering the effects of pain on use, the Veteran's forward flexion has never been shown to be functionally limited to less than 50 degrees.  See DeLuca, supra.  Significantly, the March 2006 VA examination disclosed flexion to 75 degrees.  A private examination conducted by the Veteran's employer, dated in September 2006, revealed a forward flexion to 50 degrees.  The October 2010 VA examination disclosed flexion to 60 degrees, with pain starting at 60 degrees.  Even when we accept that where pain starts he is functionally limited, he retains functional flexion greater than 30 degrees.  The Board has considered the lay and medical evidence.  However, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move his spine.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

The regulations explicitly take pain upon motion into account; therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the new regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain on motion, but the Board finds that the currently assigned 20 percent disability rating adequately compensates him for his pain and functional loss of motion in this case.  Furthermore, while the examinations have revealed findings of spasm and tenderness, the Veteran demonstrated no weakness, or guarding of his lumbar spine.  Moreover, even taking into account any limited motion caused by repetition, pain, incoordination, or fatigability, the Board finds that an increase to a 20 percent rating is not warranted under these Diagnostic Codes.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to intervertebral disc syndrome, the Veteran must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  The treatment records do not reflect the incurrence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  Overall, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during the appeal period, with bed rest that was prescribed by a physician.  Therefore, a 40 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

In reaching this determination, the Board has considered the provisions of Diagnostic Code 8520 and guidance established in 38 C.F.R. §§ 4.123, 4.124. However, the record does not establish that the Veteran manifest the symptoms that would warrant a separate evaluation for neurological dysfunction.  Beyond subjective complaint, the evidence shows a normal motor examination, normal reflexes, and no other organic neurological changes such as muscular atrophy or trophic changes.  Although there was a report of decreased sensation in the left lateral thigh and calf areas, such acute finding is of minimal significance when compared to the rest of the record.  As such, a compensable evaluation is not warranted.  The Board also notes that this private medical report does not clearly relate the reported finding to any particular nerve.  Therefore a separate rating pursuant to Diagnostic Code 8520 would not be appropriate.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered, but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  While the Board realizes that the Veteran's back disorder interferes with his ability to perform in the workforce, this impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular basis is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The findings needed for the next higher evaluation in excess of 20 percent are not demonstrated in the evidence of record.  Because the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


V.  Higher Combined Ratings

A combined evaluation is not arrived at by simply adding together the assigned evaluations, but rather is determined by the application of the "Combined Ratings Table" found at 38 C.F.R. § 4.25 (2011).  

With the assignment of two or more evaluations, the Board must look to the combined ratings table set forth at 38 C.F.R. § 4.25 (2011).  The formula used to calculate the degree of disability caused by a service-connected disorder is based on the consideration of the efficiency of the individual as affected first by his or her most disabling condition, then by the less disabling conditions, in the order of their severity.  The combined ratings table is used to determine the combined value of the various disabilities, after which the combined level of disability is converted to the nearest degree divisible by 10.  If there are more than two disabilities, they are to be arranged in the exact order of their severity and the combined value for the first two will be found as previously described.  The combined value, as found in the ratings table, will be combined with the degree of the third disability.  The same procedure will be employed when there are four or more disabilities.  

By a rating action in September 1992, service connection was granted for low back pain with Schmorl's nodes L2-3 and L5, and bilateral chondromalacia patella; a 10 percent disability rating was assigned, effective January 18, 1992.  In a November 1994 rating decision, service connection was granted for pes planus, and a 10 percent evaluation was assigned, effective January 18, 1992; that rating action also granted service connection for chondromalacia patella, left knee, chondromalacia of the right knee, and lipoma of the abdominal wall, each evaluated as 0 percent disabling, effective January 18, 1992.  His combined evaluation was increased to 20 percent, effective January 18, 1992.  By a rating action in February 2000, the RO increased the evaluation for the low back pain with Schmorl's nodes L2/3 and 5 from 10 percent to 20 percent, effective August 26, 1994.  At that time, the Veteran's combined evaluation was increased to 30 percent, effective August 26, 1994.  By a rating decision in May 2004, the RO granted service connection for depressive disorder, evaluated as 50 percent disabling, effective August 25, 1999.  As a result, the Veteran's combined service-connected evaluation was 60 percent, effective August 25, 1999.  The Veteran did not appeal the rating assigned for his depressive disorder.  In a September 2010 decision, the Board denied the claim for an effective date earlier than August 25, 1999, for the grant of service connection for depressive disorder.  

As noted above, with the assignment of two or more evaluations the Board must look to the combined ratings table set forth at 38 C.F.R. § 4.25.  These combinations take place without regard to the bodily function.  With regard to the period from August 25, 1999, the regulations specify that a 50 percent rating, a 20 percent rating, a 10 percent rating, and two noncompensable ratings combine to a 64 percent rating, which rounds to a 60 percent rating.  

With regard to the period from October 14, 2005, with the assignment of 10 percent ratings for the right and left knee, each, the regulation specifies that a 50 percent rating, a 20 percent rating, three 10 percent ratings, and one noncompensable rating combine to a 71 percent rating, which rounds to a 70 percent rating.  

The relevant facts are not in dispute on this issue, and it is the law, not the evidence, which governs the outcome of this issue.  As a matter of law, there is no basis to assign a combined compensation evaluation greater than the 60 percent from August 25, 1999, or greater than 70 percent from October 14, 2005, or earlier.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for carpal tunnel syndrome of the right wrist is denied.  

Service connection for sleep apnea is denied.  

A rating in excess of 20 percent for low back pain with Schmorl's nodes L2/3 and L5, with degenerative disc disease, is denied.  

Entitlement to a combined rating greater than 60 percent from August 25, 1999, or earlier than October 14, 2005, for the award of a combined 70 percent rating is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


